Citation Nr: 0217491	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether or not the claimant and veteran lived together 
continuously as man and wife from the date of marriage until 
the date of the veteran's death, to establish continuous 
cohabitation for VA purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke


REMAND

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

On her substantive appeal, VA Form 9, "Appeal to Board of 
Veterans' Appeals," received by the RO in May 2001, the 
appellant requested in block 8 a hearing before a member of 
the Board sitting at the local RO.  She further filled out a 
form in which she requested a hearing at the local RO before 
a local hearing officer, which was received by the RO at the 
same time.  The file indicates that she was afforded a 
hearing before a local hearing officer sitting at the RO in 
March 2002.  The appellant may have a hearing both before 
the local RO hearing officer and before a member of the 
Board.

The claims file does not show that the appellant has 
withdrawn her request for a hearing before a member of the 
Board sitting at the local RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a hearing before a member of the Board 
appearing at the local RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



